DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 and 4-15 are pending.
Claim 3 is cancelled.

REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 1-2 and 4-15 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
PALMER et al. (US 2021/0204757 A1) teaches a food processor hub that, at each cooking stage, will amend the parsed recipe ‘on the fly’ so as to achieve a specific nutritional content or meet a user preference/characteristic if it detects via sensor means in the attachment that the food characteristics at that stage vary with those required to meet the desired end-goal. The desired food characteristics for each stage are transmitted by the hub control circuit to the attachment control circuit which drives the tools in the attachment to process the food to achieve the desired food characteristics based on feedback from sensor means within the attachment. The sensor means include a plurality of integral nutritional sensors (eg.  gas chromatographs, spectrometers), sensors for measuring food characteristics such as weight, density, and particulate size, orientation sensors, and other sensors such as temperature sensors and humidity sensors, thereby enabling derivation of nutritional information of the food to be cooked.
Kushner et al. (US 2017/0049701 A1) teaches process of decreasing particulate size of these nutrients to allow the entire mass of nutrients to disperse over a larger area for a faster digestion.

However, as described in the prosecution history, and as Applicant points out in the Amendment, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
wherein the characteristic information is associated with a nutrient release trend of the food item; a controller configured to: determine a nutrient value of the food item based at least in part on a comparison of the characteristic information with predetermined characteristic information; and a control signal to the food processor to control an operation of the food processor when the characteristic information or a rate of change of characteristic information meets a predetermined criteria, wherein the predetermined criteria is based at least in part on the determined nutrient value.

Independent claim 15 includes similar limitations and reasons for allowance as independent claim 1.
Claims 2 and 4-14 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 2-10 are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116